MAJOR B. HARDING, Circuit Judge.
Order on motion to quash subpoenas and limiting testimony: David Pace and Bill Foley, staff writer and reporter of the Jacksonville Journal and Florida Times-Union, through their attorney, Harold B. Wahl, Esquire, moved the court to quash subpoenas issued and for the purposes of the hearing served upon said movants.
After hearing in this cause the plaintiff withdrew the subpoenas issued and served upon the said David Pace and Bill Foley, and caused to be issued and served upon David Pace a subpoena “to appear and testify on behalf of plaintiff with regard to whether or not the statements made in your article of August 3 in the Jacksonville Journal attributed by you to Ronnie Hurlbert were in fact made to you by him.”
Upon consideration of the premises, it is adjudged —
(1) The motion to quash subpoenas is réndered moot by plaintiff’s withdrawal of said subpoenas.
(2) The testimony of the witness David Pace is limited to the purposes stated in the subpoena and no other.
. (3) That the witness David Pace indicated to the court through counsel his willingness as a good citizen of this community to testify for such limited purposes and to the entry of this order.